DETAILED ACTION
This Office action is in response to the filing of this application on 25 September 2019.  Claim(s) 1-22 are pending in the application. Claims 1 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al., US Patent 9087964 B2, of record.
With respect to claim 1, Hatano discloses a substrate (410, fig. 1B) having thereon a first subpixel (160R, fig. 2A), a second subpixel (160G, fig. 2A), and a third subpixel (160B, fig. 2A); first electrodes (118A and 118B, fig. 4A) in each of the first to third subpixels (160R,160G,160B, fig. 2A) on the substrate (410, fig. 1B); a first bank (150, fig. 4A) between the first electrodes (118A and 118B, fig. 4A), the first bank (150, fig. 4A) having a first width; a second bank (155, fig. 4A) on the first bank (150, fig. 4A), the 

    PNG
    media_image1.png
    382
    380
    media_image1.png
    Greyscale


With respect to claim 3, Hatano discloses wherein the second bank (155, fig. 4A) laterally surrounds each of the first to third subpixels (160R,160G,160B, fig. 2A). 
With respect to claim 6, Hatano discloses wherein the second bank (155, fig. 4A) includes a plurality of bank patterns, the plurality of bank patterns being separated from each other (as shown in figure 2C that 155 is separated from each other). 
With respect to claim 7, Hatano discloses wherein the first bank (150, fig. 4A) is formed of an inorganic material (column 9, lines 1-3; material such as photosensitive resin which can be inorganic material). 
With respect to claim 9, Hatano discloses wherein the second bank (155, fig. 4A) is formed of an inorganic material (column 9, lines 1-3; material such as photosensitive resin which can be inorganic material). 
With respect to claim 10, Hatano discloses a third bank (142, fig. 3A) provided on the second bank (155, fig. 4A) and formed of a metal material (column 18, lines 32-36). 
With respect to claim 11, Hatano discloses wherein the light emitting layer (120, fig. 4A) includes: a first light emitting layer (120, fig. 4A) in the first subpixel (160R, fig. 2A) and configured to emit light of a first color; a second light emitting layer (120, fig. 4A) in the second subpixel (160G, fig. 2A) and configured to emit light of a second color; and a third light emitting layer (120, fig. 4A) in the third subpixel (160B, fig. 2A) and configured to emit light of a third color. 
With respect to claim 12, Hatano discloses wherein each of the first light emitting layer (120, fig. 4A), the second light emitting layer (120, fig. 4A), and the third light emitting layer (120, fig. 4A) includes: a light emitting portion provided between the first electrode (118b, fig. 3A) and the second electrode (122, fig. 4A) and including an emission area (area layer 120 above 118a and 118b emitting light, fig. 3A) emitting light; a first light non-emitting portion (141 that is above layer 155, fig. 3A) on the second bank (155, fig. 4A) that does not emit light; and a second light non-emitting portion (143 that is above layer 155, 
With respect to claim 13, Hatano discloses wherein the light emitting portion and the first light non-emitting portion (141 that is above layer 155, fig. 3A) are separated from each other. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al., US Patent 9087964 B2.
With respect to claim 4, Hatano discloses wherein the second bank (155, fig. 4A), Hatano teaches layer 141,142,143 together is about 200nm however Hatano did not discloses the second bank 155 has a height which is greater than 3000 .ANG. 
However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al., US Patent 9087964 B2; in view of Kumagai US Patent 8049413 B2.
With respect to claim 8, Hatano discloses wherein the second bank (155, fig. 4A) however Hatano did not discloses the second bank is made of a metal material. 
Kumagai discloses bank layer (18a, fig. 5) can be made of material such as metal.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the bank layer to be metal material since the bank layer can functions as the common voltage line.

Allowable Subject Matter
Claims 14-17 and 19-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Hatano et al., US Patent 9087964 B2; in view of Gong US PG Pub. 20150070374 A1, is related to a light emitting device with light shielding element. Hatano teaches a substrate (410, fig. 1B) having thereon a plurality of pixels (160R, 160G, 160B, fig. 2A), the plurality of pixels (160R, 160G, 160B, fig. 2A) including a first subpixel (160R, fig. 2A), a second subpixel (160G, fig. 2A), and a third subpixel (160B, fig. 2A); a first electrode (118b, fig. 3A) in each of the first to third subpixels (160R,160G,160B, fig. 2A) on the substrate (410, fig. 1B); a first bank (150, fig. 4A) that between the first electrodes (118A and 118B, fig. 4A); a second bank (155, fig. 4A) on the first bank (150, fig. 4A); a light emitting layer (120, fig. 4A) on the first electrodes (118A and 118B, fig. 4A), the first bank (150, fig. 4A), and the second bank (155, fig. 4A); and a second electrode (122, fig. 4A) on the light emitting layer (120, fig. 4A). However, Hatano does not disclose wherein the first subpixel (160R, fig. 2A), the second subpixel (160G, fig. 2A), and the third subpixel (160B, fig. 2A) each have different shapes. Gong discloses sub-pixel can have different shape as shown in figure 9 of Gong, red, blue and green sub-pixel (910, 920, 930). Hatano and Gong fail to teach wherein the light emitting layer includes: a first light emitting layer in the first subpixel, a second light emitting layer in the second subpixel and a third light emitting layer in the third subpixel, each of the first to third light emitting layers including: a light emitting portion provided between the first electrode and .

Response to Arguments
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive. Applicant has argued that Hatano fails to teach “a plurality of bank patterns of the second bank can be two or more bank patterns”. The Examiner disagrees. Hatano teaches the second bank (155, fig. 4A; and as shown in figure 2C) includes at least one bank pattern (figure 2C shown that the bank 155 between 160R and 160G) that is provided between two neighboring subpixels 160R, 160G, and 160B and another bank pattern such as in figure 2A surrounding the pixel display area 160R, 160G, and 160B. Therefore, Hatano clearly shows in Figs. 2A and 2C “the second bank includes a plurality of bank patterns that is provided between two neighboring subpixels”  Claim 1 does not require a plurality of second bank patterns between two specific pixels.  Therefore, since Hatano teaches to form a plurality of second spacers 155 (see, for example, Fig. 2C) and to form a second spacer 155 between each pair of neighboring pixels, as shown in Figs. 2A and 2C, Hatano clearly teaches forming ”the second bank includes a plurality of bank patterns that is provided between two neighboring subpixels”, as required in independent claim 1. 
Applicant' s arguments with respect to claims 1, wherein the second bank is located at a top surface of the first bank, have been considered, however, Hatano also discloses this limitation. Hatano teaches in column 11, lines 42-52 that “the partition 150 is formed over the insulating layer 416 and the end portion of each of the first lower electrode 118a and the second lower electrode 118b. Then, a positive photosensitive material film is applied over the partition 150, the first lower electrode 118a, and the second lower electrode 118b, and this positive photosensitive material film is exposed to light and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822


/TSZ K CHIU/Examiner, Art Unit 2822
                                                                                                                                                                                        /MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822